                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

AGGREKO, LLC, a Delaware                        )
limited liability company,                      )
                                                )        ORDER
                Plaintiff,                      )
                                                )
        vs.                                     )
                                                )
J & J RENTAL, LLC, a North                      )
Dakota limited liability company,               )        Case No. 1: 19-cv-052
                                                )
                Defendant.                      )


        On October 10, 2019, the parties filed a Joint Motion for Temporary Stay. They advise that they

have settled certain issues raised in Aggreko' s Complaint and have agreed on a procedure to attempt to

resolve the remaining issues. They seek an order stay this case for 120 days while they work through their

agreed-upon process.

        The court GRANTS the motion (Doc. No. 20). The above-entitled action shall be stayed pending

further order of the court. The parties shall submit a status report in 120 days advising the court on the

status oftheir settlement efforts and how they want to proceed.

        IT IS SO ORDERED.

        Dated this 15th day of October, 2019.

                                                        Isl Clare R. Hochhalter
                                                        Clare R. Hochhalter, Magistrate Judge
                                                        United States District Court
